Citation Nr: 0624446	
Decision Date: 08/11/06    Archive Date: 08/18/06

DOCKET NO.  04-04 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a higher initial rating for central disc bulge 
C5-C6 and C6-C7, with cervical spasm, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1982 to July 1984 
and August 1988 to January 1996.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the Pittsburgh, 
Pennsylvania Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDING OF FACT

Central disc bulge C5-C6 and C6-C7, with cervical spasm is 
currently manifested with slightly limited range of motion; 
specifically 40 degrees flexion and a combined range of 
motion of 180 degrees; and without peripheral neuropathy or 
cervical spine radiculopathy.


CONCLUSION OF LAW

A 10 percent rating, but no higher, for central disc bulge 
C5-C6 and C6-C7, with cervical spasm is warranted. 38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.71a, 
Diagnostic Code 5290 (before and after September 23, 2002) 
and Diagnostic Code 5237 (after September 26, 2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

In this case, the veteran's claim was received in October 
2002.  In correspondence dated in November 2002, she was 
notified of the provisions of the VCAA as they pertain to the 
issue of service connection.  Clearly, from submissions by 
and on behalf of the veteran, she is fully conversant with 
the legal requirements in this case.  Thus, the content of 
this letter complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

The veteran has been made aware of the information and 
evidence necessary to substantiate her claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken and all available evidence has been obtained 
in this case.  The appellant has not identified any 
additional evidence that could be obtained to substantiate 
the claim.  Therefore, the Board is satisfied that VA has 
assisted the veteran in the development of her claim in 
accordance with applicable laws and regulations.  
Accordingly, the Board will address the merits of this claim.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which discussed the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Because 
this claim is being denied, any other notice requirements are 
moot.  As indicated above, there has been substantial 
compliance with all pertinent VA law and regulations, and to 
move forward with this claim would not cause any prejudice to 
the veteran.  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

The veteran is in receipt of a 10 percent disability rating 
for central disc bulge, C5-C6 and C6-C7, with cervical spasm, 
effective October 15, 2002, the date of the receipt of her 
claim.  

5285
Vertebra, fracture of, residuals:

With cord involvement, bedridden, or requiring 
long leg braces Consider special monthly 
compensation; with lesser involvements rate for 
limited motion, nerve paralysis.
100

Without cord involvement; abnormal mobility 
requiring neck brace (jury mast) 
60

Slight
10
In other cases, rate in accordance with definite 
limited motion or muscle spasm, adding 10 percent for 
demonstrable deformity of vertebral body. 
Note: Both under ankylosis and limited motion, ratings 
should not be assigned for more than one segment by 
reason of involvement of only the first or last 
vertebrae of an adjacent segment.
38 C.F.R. § 4.71a, Diagnostic Code 5285 (prior to September 
26, 2003)



5286
Spine, complete bony fixation (ankylosis) of

Unfavorable angle, with marked deformity and 
involvement of major joints (Marie-Strumpell 
type) or without other joint  involvement 
(Bechterew type)
100

Favorable angle
60

Favorable angle
10
38 C.F.R. § 4.71a, Diagnostic Code 5286 (prior to September 
26, 2003)

5287
Spine, ankylosis of, cervical

Unfavorable 
40

Favorable 
30



38 C.F.R. § 4.71a, Diagnostic Code 5287 (prior to September 
26, 2003)

5290
Spine, limitation of motion of, cervical:

Severe
30

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5290 (prior to September 
26, 2003)


The Spine
5235
Vertebral fracture or dislocation
General 
Rating 
Formula
5236
Sacroiliac injury and weakness

5237
Lumbosacral or cervical strain

5238
Spinal stenosis

5239 
   
Spondylolisthesis or segmental 
instability     

5240
Ankylosing spondylitis

5241 
   
Spinal fusion    

5242
Degenerative arthritis of the spine 
(see also diagnostic code 5003) 

5243
***Intervertebral disc syndrome




***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25. 

General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease 
Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis 
20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. 

Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion. 


Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted. 

Note: (4) Round each range of motion measurement to the 
nearest five degrees. 

Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis. 

Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
38 C.F.R. § 4.71a, effective September 26, 2003

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes
524
3
Intervertebral disc syndrome
Ratin
g

With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 
months 
60

With incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 
weeks during the past 12 months 
40

With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 
weeks during the past 12 months 
20
 
With incapacitating episodes having a total 
duration of at least one week but less than 2 
weeks during the past 12 months 
10
Note (1): For purposes of evaluations under diagnostic code 
5243
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. 
Note (2): If intervertebral disc syndrome is present in 
more than one spinal segment provided that the effects in 
each spinal segment are clearly distinct evaluate each 
segment on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine whichever method results in a higher evaluation for 
that segment. 
Effective September 26, 2003


   
38 C.F.R. § 4.71a, Plate V (2005)

During the course of this appeal the regulations regarding 
evaluations of the spine were revised.  As such, the Board 
must review findings concerning the back disability and 
evaluate the impairment based on both the old and revised 
regulations.  Where the law or regulation changes after a 
claim has been filed, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant will apply.  Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

The United States Court of Appeals for Veterans Claims (the 
Court) held that in evaluating a service-connected 
disability, functional loss due to pain under 38 C.F.R. 
§ 4.40 (1997) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (1997) must be considered.  The Court 
also held that, when a Diagnostic Code does not subsume 
38 C.F.R. §§ 4.40 and 4.45, those provisions are for 
consideration, and that the rule against pyramiding set forth 
in 38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups. DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

It must be explained that in March 2003, when the veteran was 
initially awarded service connection for central disc bulge, 
C5-C6 and C6-C7, with cervical spasm; a 10 percent rating was 
assigned under Diagnostic Code 5290 for painful motion.  
Treatment records between 1997 and 2002 showed normal range 
of motion and no electrodiagnostic abnormalities.  

The veteran contends she is entitled to a higher initial 
disability for her cervical disability.  The Board has 
considered the veteran's contentions and finds the 
preponderance of the evidence is against the claim.  

The revised regulations became effective in September 2002 
and were further revised in September 2003.  In order to 
warrant the higher disability rating under the old 
regulations, the evidence would have to show either slight 
residuals from fracture of the vertebra and demonstrable 
deformity of vertebral body (See Diagnostic Code 5285); or 
ankylosis of the cervical spine (See Diagnostic Codes 5286 
and 5287); or a moderate limitation of motion in the cervical 
spine (See Diagnostic Code 5290); or moderate intervertebral 
disc syndrome with recurring attacks (See Diagnostic Code 
5293).  

Service medical records show a long history of neck and 
cervical spine pain.  During service in December 1995, the 
veteran was seen at a VA Medical Center complaining of neck 
pain.  X-ray studies revealed minimal degenerative changes 
and slight kyphosis.

VA outpatient treatment records dated in February 1996 for 
what was assessed to be cervical strain.  A March 1997VA 
EMG/nerve conduction study was normal.  

Magnetic resonance imaging (MRI) of the cervical spine 
performed in April 2002 by a private health care provider 
revealed marked disc bulge at C5-6; otherwise, the 
examination was negative.  

May 2002 private treatment records from M.C.A., M.D., 
indicated the veteran had moderate tenderness and spasms in 
the posterior cervical and trapezius muscles bilaterally with 
limitation in side bending and rotation of the neck.  
Physical therapy was recommended.  In November 2002, Dr, A 
noted moderate right posterior cervical spasm and tenderness.  

The veteran underwent a VA examination in April 2003 VA 
orthopedic examination .  She complained of neck pain and 
stiffness as well as occasional right shoulder pain and right 
hand numbness.  On physical examination, right-sided 
tenderness was noted.  Cervical spine range of motion was as 
follows: 20 degrees of extension, 40 degrees of flexion, 20 
degrees rotation to the right; 30 degrees rotation to the 
left; 50 degrees right lateral bend; and 20 degrees left 
lateral bend.  Strength was 4/5 in testing in the right upper 
extremity.  Sensation was intact from C3 to T2.  X-rays of 
the cervical spine were unremarkable except for some mild 
degenerative change at C5-C6 as opposed to osteophyte 
formation.  The examiner noted that recent MRI studies 
demonstrated a C5-C6 central mild to moderate disc 
herniation.  Regarding the veteran's reported right shoulder 
pain and hand numbness in the ulnar digits; electromyography 
(EMG) and MRI studies were negative for cervical 
radiculopathy or peripheral neuropathy.  Thus, the shoulder 
and hand symptoms were determined not to be related to the 
C5-C6 and C6-C7 central disc bulges.  The impression was neck 
pain.  

The RO thereafter continued the 10 percent disability 
assignment, based on slightly limited range of motion 
combined with loss of function due to painful motion.  

The Board has considered the applicability of the earlier 
diagnostic codes for rating the service-connected cervical 
spine disability and notes that there is no objective 
evidence of fractured vertebra, ankylosis of the spine, or 
intervertebral disc syndrome.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5285-5287, and 5293 (effective prior to September 26, 
2003); and thus no higher ratings may be assigned on such 
diagnostic codes.  It is clear that slight, and not moderate, 
limitation of the cervical spine due to painful motion, was 
demonstrated prior to September 2003.  Therefore, applying 
the regulations in effect at the time, the veteran was 
properly assigned a 10 percent disability rating under 
Diagnostic Code 5290.  See Butts v. Brown, 5 Vet. App. 532, 
539 (1993) (holding that the Board's choice of diagnostic 
code should be upheld so long as it is supported by 
explanation and evidence).

Upon a review of the available medical evidence, the Board 
finds the veteran does not warrant the next highest 
disability rating under the revised criteria for cervical 
strain or intervertebral disc syndrome (See Diagnostic Codes 
5237 and 5243, effective after September 26, 2003).  

A 20 percent disability rating is available under Diagnostic 
Code 5237 with a showing of forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  However, at the VA examination, the 
veteran's forward flexion was to 40 degrees, and the combined 
range of motion of the cervical spine was 180 degrees.  There 
has been no showing of muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  
Therefore, the findings do not warrant a disability rating in 
excess of 10 percent under Diagnostic Code 5237.  As noted 
before, there is no showing of fractured vertebra and 
therefore no higher rating may be assigned pursuant to 
Diagnostic Code 5243.

The Board notes that the previous rating decision considered 
limitation of motion due to pain on use, in their assignment 
of the 10 percent disability rating.  See DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  The Board observes no objective 
evidence that the veteran is further limited by fatigue, 
weakness, lack of endurance or incoordination.  The reported 
VA evaluation in this case adequately demonstrates the 
veteran's neck disability and higher schedular ratings are 
not warranted.  The Board also finds there is no evidence of 
any unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to this service-connected disorder 
that would take the veteran's case outside the norm so as to 
warrant an extraschedular rating.  Therefore, referral by the 
RO to the Chief Benefits Director of VA's Compensation and 
Pension Service, under 38 C.F.R. § 3.321, is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to a higher initial rating for central disc 
bulge, C5-C6 and C6-C7, with cervical spasm, is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


